Case 2:20-cv-02739-JS-SIL Document 31 Filed 09/13/21 Page 1 of 8 PageID #: 407



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
DAIJ, INC. d/b/a GENADEEN CATERERS,
Individually and on Behalf of All
Others Similarly Situated,
                                                      ORDER STAYING CASE
                             Plaintiff,               20-CV-2739 (JS)(SIL)

           -against-

WESCO INSURANCE COMPANY and AMTRUST
FINANCIAL,

                         Defendants.
---------------------------------------X
APPEARANCES
For Plaintiff:           Mark S. Reich, Esq.
                         Levi & Korsinsky, LLP
                         55 Broadway, 10th Floor
                         New York, New York 10006

                             Samuel H. Rudman, Esq.
                             Robbins Geller Rudman & Dowd LLP
                             58 South Service Road, Suite 200
                             Melville, New York 11747

                             Christopher A. Seeger, Esq.
                             Stephen Andrew Weiss, Esq.
                             Seeger Weiss, LLP
                             One William Street,
                             New York, New York 10004

                             James E. Cecchi, Esq.
                             Lindsey H. Taylor, Esq.
                             Carella, Byrne, Cecchi, Olstein, Brody
                             & Agnello, P.C.
                             5 Becker Farm Road
                             Roseland, New Jersey 07068

For Defendants:
Wesco Insurance Co. &        Sean Thomas Keely, Esq.
AmTrust Financial            Freeborn & Peters LLP
                             230 Park Avenue, Suite 630
                             New York, New York 10169

                             James J. Boland, Esq.


                                      1
Case 2:20-cv-02739-JS-SIL Document 31 Filed 09/13/21 Page 2 of 8 PageID #: 408



                             Freeborn & Peters LLP
                             311 South Wacker Drive, Suite 3000
                             Chicago, Illinois 60606

SEYBERT, District Judge:

             WHEREAS, this case is one of thousands of cases filed in

state   and    federal   courts   across    the   country    involving    the

application of commercial property insurance policies to losses

incurred as a result of various state-wide closure orders due to

the COVID-19 pandemic.        See Covid Coverage Litigation Tracker,

INSURANCE LAW CENTER, https://cclt.law.upenn.edu/ (last visited Sept.

13, 2021);

             WHEREAS, Plaintiff DAIJ, Inc. (“Plaintiff”), a caterer

that rents ballroom and kitchen space from a Sephardic Temple in

Cedarhurst, New York, commenced this class action against AmTrust

Financial and its insurance company subsidiary Wesco Insurance Co.

(“Wesco” and together with AmTrust Financial, “Defendants”) after

Defendants disclaimed coverage under the Plaintiff’s all risk

commercial property policy (the “Policy”) for losses Plaintiff

incurred as a result of New York State closure orders that forced

the Sephardic Temple to temporarily close.          (Compl., ECF No. 1.);

             WHEREAS, the Policy includes three standard provisions

relevant to the issues in this case: (1) the Business Income

Provision; (2) the Civil Authority Provision; and (3) the Virus

Exclusion.     (Id. ¶¶ 37-41.);




                                      2
Case 2:20-cv-02739-JS-SIL Document 31 Filed 09/13/21 Page 3 of 8 PageID #: 409



               WHEREAS, under the Business Income Provision and related

Extra Expense clause Wesco agrees to pay for actual loss sustained

due to the suspension of business operations “caused by direct

physical loss of or damage to property.”                    (Id. ¶ 37 (emphasis

added).);

               WHEREAS, the Civil Authority Provision obligates Wesco

to pay “the actual loss of Business Income [the insured] sustain[s]

and necessary Extra Expense caused by action of civil authority

that prohibits access to the described premises, provided that .

. . (1) [a]ccess to the area immediately surrounding the damaged

property is prohibited as a result of the damage . . . and (2) [t]he

action    of    civil     authority    is   taken    in   response    to   dangerous

physical conditions resulting from the damage or continuation of

the Covered Cause of Loss that caused the damage.”                   (Id.);

               WHEREAS, the Virus Exclusion excludes losses caused by

“[a]ny virus, bacterium, or other microorganism that induces or is

capable of inducing physical distress, illness or disease.”                     (Id.

¶ 39.);

               WHEREAS, Plaintiff seeks a declaratory judgment that

Plaintiff’s (and other class member’s) losses are covered by the

Policy’s       Business    Income     Provision     and   related    Extra    Expense

clause and/or Civil Authority Provision, as well as damages for

breach of the Policy.         (See generally id. ¶¶ 60-105.);




                                            3
Case 2:20-cv-02739-JS-SIL Document 31 Filed 09/13/21 Page 4 of 8 PageID #: 410



            WHEREAS,    Defendants    filed     a    motion   to    dismiss    the

Complaint for failure to state a claim, (see Defs. Mot., ECF No.

21; Defs. Br., ECF No. 22; Defs. Reply, ECF No. 30), which

Plaintiff opposed (see Pl. Opp., ECF No. 24);

            WHEREAS, in its memorandum of law in support of its

motion to dismiss, Defendants argue Plaintiff is not entitled to

coverage    under   the   Business     Income       Provision,     because    that

provision    is   triggered    only    where    the    interruption      to    the

policyholder’s business causes “direct physical loss of or damage

to” the insured property, which under controlling New York law

“requires   tangible,     physical    damage    to    that    property,”      which

Plaintiff has not alleged here. (Defs. Br. at 7 (citing Roundabout

Theatres Co. v. Continental Cas. Co., 302 A.D. 1, 7 (N.Y. App.

Div. 1st Dep’t 2002).);

            WHEREAS, Defendants argue further that that Plaintiff’s

claim for coverage under the Civil Authority Provision fails for

similar reasons -- just as the Complaint fails to allege physical

damage to Plaintiff’s property, it fails to allege damage to any

surrounding property or that it is unable to access its property

as a result of any such damage.         (Id. at 9-10.);

            WHEREAS, Defendants maintain that even if the government

closure orders triggered coverage under the Policy, the Virus

Exclusion excludes coverage.         (Id. at 10-11.);




                                       4
Case 2:20-cv-02739-JS-SIL Document 31 Filed 09/13/21 Page 5 of 8 PageID #: 411



             WHEREAS, Plaintiff argues in response that Defendants’

interpretation of “direct physical loss of or damage to property,”

is incorrect under “well-settled principles of insurance policy

interpretation      under     New   York       law”;   the    Roundabout    Theatres

decision “is demonstrably incorrect and contrary to law”; and the

Court should follow the interpretation adopted by certain district

courts outside the Second Circuit that accords meaning to the word

“loss” that is distinct from the meaning attributed to “damage.”

(Pl. Opp. at 6-15.);

             WHEREAS,   Plaintiff      further         argues   that   coverage    is

appropriate under the Civil Authority Provision for the same

reasons it is appropriate under the Business Income Provision and

that,   in   any    event,    the   application         of    the   Civil   Authority

Provision is not appropriate for a motion to dismiss because,

without discovery, the Court will not be able to conclude whether

surrounding businesses suffered loss of property as a result of

the closure orders.         (Id. at 15-16.);

             WHEREAS, Plaintiff disputes that the Virus Exclusion

applies, when interpreting the Policy as a whole, because that

clause cross-references another exclusion relating to fungus and

wet/dry rot.       (Id. at 16-20.);

             WHEREAS,    in    a    substantially            similar   case,    10012

Holdings, Inc. v. Sentinel Ins. Co., 20-CV-4471, 507 F. Supp. 3d

482 (S.D.N.Y. Dec. 15, 2020), filed in the Southern District of


                                           5
Case 2:20-cv-02739-JS-SIL Document 31 Filed 09/13/21 Page 6 of 8 PageID #: 412



New York, the plaintiff brought suit against its insurance carrier

after it sought and was denied coverage for losses incurred in the

wake of New York State closure orders, which caused the plaintiff

to suspend its art gallery operations.          Id. at 484-85;

            WHEREAS, 10012 Holdings involves litigation over the

application of provisions in the plaintiff’s business property

insurance policy, namely, the business income, extra expense, and

civil authority provisions, to business interruption caused by

COVID-19-related      closure      orders     that    are     identical     or

substantially similar to the Policy provisions at issue in the

present action, and therefore presents legal issues that overlap

with those in the present action.         See id. at 486-88 (interpreting

“Business   Income”    provision   that     covers   business     interruption

where the policyholder’s business is suspended by “direct physical

loss   of   or   physical    damage    to    property”);    id.    at   488-89

(interpreting similar “Civil Authority” provision);

            WHEREAS, the district court in 10012 Holdings dismissed

with prejudice the plaintiff’s complaint, finding the plaintiff

was not entitled to coverage under its policy.             Id.;

            WHEREAS, Plantiff appealed the district court’s decision

to the Second Circuit, where it remains pending.                    See 10012

Holdings, Inc. v. Hartford Fire Ins. Co., 21-CV-80 (2d Cir. Jan.

14, 2021) (appeal docketed);




                                      6
Case 2:20-cv-02739-JS-SIL Document 31 Filed 09/13/21 Page 7 of 8 PageID #: 413



            WHEREAS, on September 2, 2021, the Second Circuit heard

oral argument on the plaintiff’s appeal in 10012 Holdings;

            WHEREAS, the Second Circuit’s decision in 10012 Holdings

is likely to have a significant impact on the disposition of the

issues presented in the present action;

            WHEREAS, “[t]he power to stay proceedings is incidental

to the power inherent in every court to control the disposition of

the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.”          Louis Vuitton Malletier

S.A. v. LY USA, Inc., 676 F.3d 83, 96 (2d Cir. 2012) (quoting

Landis v. N. Am. Co., 299 U.S. 248, 254 (1936));

            WHEREAS,   district    courts   in   this   Circuit   frequently

exercise the power to stay proceedings pending resolution of

controlling higher court decisions.          See, e.g., Delgado v. N.J.

Transit Rail Operations, 329 F.R.D. 506 (S.D.N.Y. 2019); Thompson

v. Fluent, Inc., No. 20-CV-2680, 2020 WL 8642144, at *3 (S.D.N.Y.

Nov. 29, 2020); Key v. Cuomo, No. 20-CV-3533, 2020 WL 6554934, at

*1 (S.D.N.Y. May 11, 2020); Catskill Mountains Chapter of Trout

Unlimited, Inc. v. U.S. E.P.A., 630 F. Supp. 2d 295, 307 (S.D.N.Y.

2009); Bureau of Consumer Fin. Prot. v. Forster & Garbus LLP, 19-

CV-2928, (E.D.N.Y. July 23, 2021) (electronic order) (Seybert,

J.); and,




                                      7
Case 2:20-cv-02739-JS-SIL Document 31 Filed 09/13/21 Page 8 of 8 PageID #: 414



           WHEREAS, the Court finds, in the interests of judicial

economy and efficiency, that a stay pending the Second Circuit’s

decision in 10012 Holdings is warranted in the present action.

           Accordingly, IT IS HEREBY ORDERED that all proceedings

in the present action are STAYED pending the Second Circuit’s

decision in 10012 Holdings;

           IT IS FURTHER ORDERED that the Clerk of the Court is

respectfully directed to ADMINSITRATIVELY TERMINATE the pending

motion to dismiss (ECF No. 21), without prejudice to the Defendants

seeking its reinstatement upon the Circuit Court rendering its

decision in 10012 Holdings;



                                                SO ORDERED.



                                                __/s/ JOANNA SEYBERT ___
                                                Joanna Seybert, U.S.D.J.

Dated:     September 13 , 2021
           Central Islip, New York




                                      8
